Citation Nr: 1805327	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for central serous chorioretinopathy, left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2013 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2017); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The claim was remanded in April 2015 for additional evidentiary development, and it has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claim.  

The issue of entitlement to a separate rating for the service-connected left eye disability on the basis of headaches and/or balance/equilibrium problems is addressed in the remand portion of decision below.  This issue is REMANDED to the agency of original jurisdiction (AOJ) for additional action, as set forth below.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

During the period on appeal, the Veteran's left eye central serous chorioretinopathy manifested in corrected distance of 20/70 in the left eye.  There was corrected near vision of 20/100 in the left eye.  There is no evidence of a vision field defect or incapacitating episodes.  


CONCLUSION OF LAW

During the period on appeal, the criteria for a rating in excess of 10 percent for the Veteran's left eye disability, on the basis of visual impairment or incapacitating episodes, have not been met.  38 U.S.C. §§ 1155, 5107(b) (201 ); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.75, 4.83a, 4.84a, Diagnostic Codes (DCs) 6011, 6012, 6015, 6027, 6028, 6061-6079, 6081 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  In the instant case, the Veteran was provided with all appropriate notification regarding his claim of entitlement to an increased rating in August 2010.  He has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained to the extent they were both identified and available.  

 The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing his service-connected left eye disorder in May 2015.  The examination report reflects that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted the appropriate evaluation, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr, supra.  

In a March 2017 brief, the Veteran's representative requested that if the Board could not grant the Veteran's claim for an increased rating, it be remanded for a new VA examination.  The representative asserted that the most recent examination was conducted "too old" to adequately evaluate the state of the service-connected eye condition.  He also claimed that the disability was worse than when originally rated.  It is noted, however, VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Rather, the duty to obtain a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  In the absence of an indication in the record that his left eye condition has actually worsened since the last examination in May 2015, the Board finds that a remand for a new VA examination is not necessary.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the issue on appeal.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left Eye

The Veteran seeks an initial rating in excess of 10 percent for his central serous chorioretinopathy of the left eye.  He reports distortion with night vision, blurred and spotty vision with loss of visual field, headaches, and balance/equilibrium issues.  

The Veteran is currently assigned an initial 10 percent rating for his left eye disorder, by analogy under DC 6011.   That DC provides for a 10 percent rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  DC 6011 also provides for alternate rating criteria to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  See 38 C.F.R. § 4.79 (2017).  

Unhealed eye injury (DC 6009) is among the eye disabilities rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6009 (2017).  

Under the General Rating Formula, an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.79, DC 6009 (2017).  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  
38 C.F.R. § 4.79 (2017).  

For impairment of central visual acuity, DCs 6061-6066, a non-compensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, Table V (2017).  

For service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  An exception to this provision is found in 38 C.F.R. § 3.383(a), which allows for compensation of the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.383(a).  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of non-service-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).  In the present case, as reported below, the Veteran does not manifest vision of 20/200 or less in both eyes or peripheral field of vision for each eye of 20 degrees or less.  Thus, the provisions of 38 C.F.R. § 3.383(a)(1) do not apply and the non-service-connected right eye will be considered to be 20/40 for purposes of evaluating visual impairment.  

By way of background, the RO originally awarded the Veteran service connection benefits for his left eye disability in a May 1993 rating decision.  It assigned a 10 percent rating, effective March 22, 1992.  Various rating actions by the AOJ since that time have confirmed and continued the 10 percent rating.  The current appeal ensued following the Veteran's claim for an increased rating in July 2010.  

The Veteran was provided a VA examination in August 2010.  Following evaluation, the examiner's impression was central serous chorioretinopathy of the left eye, with the most recent episode in 1994.  The Veteran was to return to the eye clinic on an as necessary basis.  He was to return immediately for any distortion or change in the vision of either eye.  

The Veteran was seen by VA in January 2012 for history of left eye pseudomonas corneal ulcer and history of central serous chorioretinopathy.  His vision in the left eye was 2/50 with correction to 20/30.  Examination of the eye showed that the external area was normal.  Conjuctiva was quiet, and "cornea central 2.6 h x 3.1 v mm stromal scarring, no epi staining, trace KNV x 360."  

When seen by VA in March 2012, it was noted that the Veteran's left eye corneal ulcer was now resolved with central scarring.  The eye appeared quiet with no sign of infection.  It was noted that the measurements of the stromal scar were slightly larger in 2012 than in 2011.  

In May 2012, the Veteran was seen by VA for left eye refraction.  It was noted that he was status post contact lens related pseudomonas corneal ulcer.  A prescription for glasses was provided.  It was recommended that he discontinue using contacts and use spectacles as he had a tendency toward corneal ulceration with good vision in only one eye.  

VA reports from September and October 2012 reflect that the Veteran was seen for several problems, to include a corneal ulcer.  His left eye vision was corrected to 20/40 with pinhole 20/30.  

At the March 2013 hearing, the Veteran testified as to increased severity of left eye symptoms, to include distortion with night vision, blurred and spotty vision with loss of visual field, headaches, and balance/equilibrium issues.  

The Board remanded the claim for additional examination in April 2015.  The requested VA examination, to include review of the file and in-person examination, was conducted shortly thereafter in May 2015.  At that time, the Veteran's right eye vision distance with correction was 20/40 with left vision distance with correction was 20/70.  The Veteran's right eye vision near with correction was 20/40 and left eye vision near with correction was 20/100.  The examiner noted that there had been no incapacitating episodes in the past 12 months due to the eye condition.  Moreover, there was no loss of visual field.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left eye disability.  In other words, the preponderance of the evidence is against his claim.  

First, the Veteran is awarded the highest available rating under DC 6011.  As such, the only avenues for him to receive a higher rating would be either based upon decreased visual acuity or incapacitating episodes.   

Throughout the appeal period, the Veteran's corrected vision in both eyes has been 20/100 or better.  At the time of his most recent VA examination, the Veteran's right eye vision distance with correction was 20/40 with left vision distance with correction was 20/70.  The Veteran's right eye vision near with correction was 20/40 and left eye vision near with correction was 20/100.  Based on these findings, he would not be entitled to a rating in excess of 10 percent for decreased visual acuity due to his left eye disability.  See 38 C.F.R. § 4.79, DC 6066 (10 percent ratings are provided for in the applicable DC).  

At no time during the appeal period has the Veteran's had incapacitating episodes due to his left eye disability.  As such, a rating in excess of 10 percent under DC 6009 is not warranted.  

The Board has considered other DCs to determine whether a higher evaluation may be assigned; however, there is no evidence of visual field loss at any time or impairment of muscle function or diplopia.  See 38 C.F.R. § 4.84a, DCs 6080, 6090 and 6092 (2017).  

In sum, the preponderance of the evidence shows that the Veteran's left eye disability most nearly approximates localized scars, atrophy, or irregularities of the left cornea that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  Again, this is the highest rating available under DC 6011.  

The Board has considered the Veteran's competent lay testimony that he experiences increased severity of left eye symptoms, to include distortion with night vision, blurred and spotty vision with loss of visual field, headaches, and balance/equilibrium issues.  The more probative evidence, however, consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's left eye disability is appropriate.  The May 2015 VA examiner also found that the Veteran's left eye disability would only impact his ability to work if he needed binocular vision.  There was no evidence of disfigurement due to the left eye disability, nor was there visual field loss.  For the reasons expressed above, the preponderance of the evidence shows that his left eye disability has not met or approximated the criteria for a higher rating based on visual impairment or incapacitating episodes.  See 38 C.F.R. §§ 3.102, 4.3 (2017).  


ORDER

Entitlement to a disability rating in excess of 10 percent for central serous chorioretinopathy, left eye, on the basis of visual impairment or incapacitating episodes, is denied.  



REMAND

The Board finds that the matter of a separate rating or ratings for the service-connected central serous chorioretinopathy of the left eye on the basis of headaches and/or balance/equilibrium problems requires further development and adjudication.  As noted earlier, the Veteran contends that his left eye disability results in headaches and balance/equilibrium problems.  This has not been verified on examination.  If these symptoms are manifestations of the service-connected disability, they may present a basis for a separate rating or ratings.

Accordingly, this matter is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate examination or examinations in order to determine the presence and, if present, the etiology of any headaches and balance/equilibrium problems.  The claims file should be made available to and pertinent documents therein reviewed by the examiner in connection with the examination(s).  Any medically indicated tests should be accomplished.  

The examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headache disorder and/or balance/equilibrium problems are manifestations of the service-connected left eye central serous chorioretinopathy or are increased in severity beyond the natural progress of the disorder by the service-connected left eye disability.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  Then, the AOJ should readjudicate the Veteran's claim based on all of the evidence of record, determining whether a separate rating or ratings are warranted for headaches and/or balance/equilibrium problems as manifestations of the service-connected left eye disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


